Reasons for Allowance

Claims 1- 20 are allowed
The following is an examiner’s statement of reasons for allowance: After further search  and consideration of the prior art, including those filed on an IDS or discussed in the specification, the limitations of the independent claims are determined to recite allowable subject in view of the prior art failing to teach or suggest in reasonable combination these limitations, particularly “calculating a semantic alignment score from a sum of sizes of each of the plurality of common subtrees, wherein a size of a common subtree equals a number of nodes in the common subtree.” The following prior art discovered during the search are particularly relevant to applicant claims, yet fail to teach or suggest in reasonable combination the limitations recited in the independent claims: 
Lamjiri et al. (“Comparing the Contribution of Syntactic and Semantic Features in Closed versus Open Domain Question Answering”) discloses the use of semantic and syntactic features of scoring candidate answers of a questions.  Parse trees of the question and candidate sentence (answer) are generated, an appropriate subtree in the parse tree of the candidate sentence is mapped on to the parse tree of the question, and the syntactic and sematic similarities scores are calculated based on these subtrees (3. Scoring Candidate Sentences, pg. 680 – 683). Yet, Lamjiri et al. fails to teach or suggest these limitations recited in the independent claims including: identifying between the first semantic tree and the second semantic tree a plurality of common subtrees, wherein a common subtree comprises nodes and edges; and calculating a semantic alignment score from a sum of sizes of each of the plurality of common subtrees, wherein a size of the common subtree equals a number of nodes in the common subtree.
Al Hasan (“Complex Question Answering: Minimizing the Gaps and Beyond”) discloses generating semantic and syntactic trees for the questions and potential answer sentence, calculating semantic and syntactic alignment scores based on the number of common subtrees and generating a cumulative answer score based on the semantic and syntactic alignment scores (4.4 Improvement over Cosine-based Methods, pg. 86 – 94, 96 and 97). Yet, Al Hasan fails to teach or suggest these limitations recited in the independent claims including: identifying between the first semantic tree and the second semantic tree a plurality of common subtrees, wherein a common subtree comprises nodes and edges;  calculating a semantic alignment score from a sum of sizes of each of the plurality of common subtrees, wherein a size of the common subtree equals a number of nodes in the common subtree. And calculating the syntactic alignment score based on the  number of common syntactic nodes.

Examiner notes that although the prior art cited above references trees, the search was not limited to this terminology. The broader concept of graphs was searched. However, no relevant art specifically teaching the limitation directed to calculating semantic scores based on common subtree sizes was uncovered. The closest prior art, which was discussed in applicant’s specification, was related to maximum common subgraph which is different than a score based on a sum of common subtree sizes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657